DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 9, and any dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a series of if-then statements including “a) if the subject has low visceral fat and is sedentary, then the administered calorie- restricted diet is between 650 and 725 calories per day; b) if the subject has low visceral fat and is acutely active, then the administered calorie- restricted diet consumed by the subject is between 650 and 800 calories per day; c) if the subject has low visceral fat and is chronically active, then the administered calorie-restricted diet consumed by the subject is between 750 and 850 calories per day;  Atty. Dkt. No. 2000-1602US- 101 - d) if the subject has high visceral fat and is sedentary, then the administered calorie- restricted diet consumed by the subject is between 500 and 550 calories per day; e) if the subject has high visceral fat and is acutely active, then the administered calorie- restricted diet consumed by the subject is between 500 and 650 calories per day; or f) if the subject has high visceral fat and is chronically active, then the administered calorie-restricted diet consumed by the subject is between 650 and 750 calories per day” and “if the subject is male and the amount of visceral fat in the subject is determined by hip to waist ratio, then low visceral fat is a score of less than 0.85, and high visceral fat is a score greater than or equal to 0.85, if the subject is female and the amount of visceral fat in the subject is determined by hip to waist ratio, then low visceral fat is a score of less than 0.90, and high visceral fat is a score greater than or equal to 0.90, if the subject is male and the amount of visceral fat in the subject is determined by waist circumference, then low visceral fat is a score of less than 90 cm, and high visceral fat is a score greater than or equal to 90 cm, Atty. Dkt. No. 2000-1602US- 102 - if the subject is female and the amount of visceral fat in the subject is determined by waist circumference, then low visceral fat is a score of less than 80 cm, and high 
Claim 9 recites the limitation “wherein the calorie-restricted diet consists of:”, “the group consisting of:”, and “optionally consists of” followed by various features.  Stating that the claim “consists of” and “optionally” together is contradictory, as the former excludes any element not specified in the claim, while the latter is open ended.  Therefore, claim 9 and the dependent claims thereof are indefinite.  Examiner suggests removing the “optionally” language and only recite elements required by the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03.  The claimed invention is to a process, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.  The claim(s) recite(s) reducing hypertension in a subject in need thereof including: reducing visceral fat in the subject, wherein reducing visceral fat in the subject comprises administering to the subject a calorie-restricted diet 
STEP 2A, Prong 2 = NO: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. This judicial exception is not integrated into a practical application because there are no additional elements which integrate the judicial exception identified above to a practical application.  Moreover, the claimed steps do not amount to a particular treatment because the administered diet does not tailor the administration of the diet to the particular disease and/or medical condition of the person (i.e., visceral fat and/or activity level).  That is, the claims do not affirmatively recite any action that effects a particular treatment for a disease or medical condition. The claims are silent to any diagnostic step as well, and there is no application of subsequent data gathering by altering the administration of the claimed diet based on subsequent diagnostic steps. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the claim(s) does/do not include additional elements that are 
Therefore, claims 1-21 are not directed to patent eligible subject matter.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715